PER CURIAM.
The precise point raised here was before us in Re McIntyre, Petitions of Grace, Talbot, and Others (opinion filed August 11, 1910) 181 Fed. 960. The special master’s report on the Talbot claim will be found in 24 Am. Bankr. Rep. 20. Upon the appeal before us, attention was called to the circumstance that there was a division of opinion in the District Court; Judge Hand having decided one way in Re A. O. Brown & Co., I'll Fed. 254, and Judge Plough the other way in the case then before us. Counsel for *455Talbot presented an exhaustive brief of 34 pages, citing substantially all the authorities to which we are now referred, and supporting his appeal by the same line of reasoning. We sustained Judge Hough, and see no reason for reopening the question settled by that decision.
The order is affirmed, with costs.